DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chandran Kumar on 08-05-2022.

The application has been amended as follows: 

Replace the Abstract with:
“A method of retrieving a mobile platform from a tank at least partially filled with a non-conductive, energetic substance includes configuring the mobile platform to include at least a retrieval system including a buoyant body, an electrically conductive member, and a tether.  The tether electrically isolates the buoyant body from the enclosure. The method further includes the steps of releasing the buoyant body to convey the tether toward a surface of the non-conductive, liquid energetic substance; conveying an electrically conductive cable to the electrically conductive member using the tether; electrically connecting a voltage neutralizing end of the electrically conductive cable to a voltage differential neutralizing body in a spark inhibiting ambient condition; electrically connecting a mobile platform end of the electrically conductive cable to the electrically conductive member of the mobile platform while the electrically conductive member is below the surface of the non-conductive, liquid energetic substance.”

Claim 1 should be (in part):
“…lowering the mobile platform into the tank using a deployment carrier;
“- submerging the enclosure in [[a]] the non-conductive, liquid energetic substance;
“- moving the mobile platform using the at least one propulsion system to perform at least one task in the tank…”

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“…electrically connecting a voltage neutralizing end of the electrically conductive cable to a voltage differential neutralizing body in a spark inhibiting ambient condition;
“- electrically connecting a mobile platform end of the electrically conductive cable to the electrically conductive member of the mobile platform while the electrically conductive member is below the surface of the non- conductive, liquid energetic substance; and
“- retrieving the mobile platform from inside to outside of the tank.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kontar et al. (U.S. Patent 4,557,697) and Trigui et al. (U.S. Pub. 2018/0079475) both
disclose a buoyant body attached via a tether to a retrievable platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852